Response to petition for a rehearing by
Judge Settle.
The court is asked to extend the opinion herein by giving its construction of those parts of the will of T. J. Smith containing the devises as to the “Dwelling House” on Lancaster avenue, and the “Store House” situated on Main street, in Richmond. As the construction given the devises in question by the judgment of the lower court was as contended for by appellants, and therefore favorable to them, and no appeal was taken by them from that part of the judgment, and no cross-appeal was prayed or taken by appellee therefrom, it is the opinion of the court that the devises referred *908to are not properly before it for construction, and that the extension of opinion asked should not therefore be granted.
Wherefore the petition is overruled.